NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2817-18T4
JACQUES CHARLOT,

          Plaintiff-Respondent,

v.

STEPHANIE DEJESUS,

     Defendant-Appellant.
______________________________

                   Submitted May 12, 2020 – Decided May 26, 2020

                   Before Judges Currier and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Docket No. SC-1252-18.

                   Stephanie DeJesus, appellant pro se.

                   Respondent did not file a brief.

PER CURIAM

          Defendant Stephanie DeJesus appeals from a January 15, 2019 Special

Civil Part judgment entered after a bench trial in the amount of $3492 in favor
of plaintiff, Jacques Charlot, her former tenant. The trial court found defendant

violated the Security Deposit Act (SDA), N.J.S.A. 46:8-19 to -26. We affirm.

      We glean the following from the record. In October 2017, defendant

purchased a home in which plaintiff was the tenant in Hillside. Plaintiff was the

first-floor tenant and testified that he resided there for "at least eight years."

Plaintiff executed a written lease agreement with the prior owner of the

residence on September 24, 2011. At the inception of the lease, plaintiff paid a

security deposit in the amount of $1725 to the former landlord.

      On November 1, 2017, defendant served a Thirty Day Notice to Quit on

plaintiff because she wanted to reside in the apartment. After a complaint for

non-payment of rent was filed against plaintiff, on December 14, 2017, he

agreed to pay the outstanding rent and vacate the premises by January 14, 2018.

On December 14, 2017, the trial court memorialized the parties' agreement in a

consent to enter judgment.

      Prior to returning the security deposit, defendant requested to inspect

plaintiff's apartment. According to defendant, her inspection revealed two holes

punched in the wall, bathtub cracks, chipped paint, a missing toilet seat, three

broken doors, a black stain on the kitchen countertop, a damaged sink hose, and

torn kitchen floor tile. Defendant claimed the estimated cost for repairs was


                                                                          A-2817-18T4
                                        2
$1,535.39, which she had done, and that she incurred $2000 in labor costs,

thereby entitling her to keep the security deposit.

      After defendant failed to return the security deposit, plaintiff filed a

complaint in the Small Claims Section of the Special Civil Part on December

13, 2018. Both parties testified at trial on January 15, 2019. The trial judge

reviewed the evidence and issued an oral decision addressing plaintiff's claim.

The judge found that plaintiff entered into a written lease with the prior landlord

on September 24, 2011, which indicated the security deposit was $1725. Based

upon plaintiff's "credible" testimony and documentation, the judge found he

vacated the property in January 2018, and defendant did not return the security

deposit to him.

      At trial, defendant claimed that at the time of closing of title, she only

received $1,119.401 in security deposit monies, confirmed by an affidavit from

her closing attorney, Margarita Golden, Esq. Based on the evidence, the judge

concluded the former landlord was not entitled to deduct any monies from

plaintiff's security deposit and "the security deposit should have remained at



1
   According to Ms. Golden's affidavit, plaintiff was charged late fees. At
closing, the balance of the security deposit was $1033 plus interest of $86.44 for
a total of $1,119.40. The correct amount is $1,119.44 but the discrepancy is not
germane to our decision.
                                                                           A-2817-18T4
                                        3
[$1725]." Additionally, the judge determined that defendant failed to comply

with the SDA, explaining

            once the defendant purchased the home she then
            became responsible under the statute—under the [SDA]
            for the tenant's security deposit, and in this case the
            total amount, because there is nothing in the record
            which indicated that the previous landlord had a right
            to deduct any money from the plaintiff's security
            deposit.

            Also, the [c]ourt finds that the defendant is in violation
            of the [SDA], because she did not send, within [thirty]
            days, within [sixty] days, within [ninety] days, within
            120 days, within 365 days the plaintiff a letter detailing
            how much the security deposit was and the detailed
            itemized list of the deductions as required by the
            statute.

            Therefore the [c]ourt finds that the plaintiff has proven
            his cause of action by the preponderance of the credible
            evidence . . . via his credible testimony and his
            documentation. The [c]ourt finds that the total amount
            of security deposit that is owed to the plaintiff is $1725.
            The [c]ourt finds that that is the amount that the
            defendant owes the plaintiff.

            The [c]ourt also finds that since the plaintiff had to sue
            the defendant for the return of the security deposit
            under [N.J.S.A.] 46:8-21.1 the plaintiff is entitled to
            double that amount. So, double that amount would be
            $3450. . . .

Judgment was entered in plaintiff's favor for $3450 plus $42 in costs.




                                                                          A-2817-18T4
                                        4
      On appeal, defendant argues the trial judge improperly doubled the

security deposit and entered judgment in favor of plaintiff. Defendant also

asserts that the judge did not account for the extensive damage to plaintiff's

apartment and failed to consider his history of late rent payments.

      We have carefully considered the record and conclude that defendant's

arguments are without merit. R. 2:11-3(e)(1)(E). We add the following brief

remarks.

      "The scope of appellate review of a trial court's fact-finding function is

limited." Seidman v. Clifton Sav. Bank, S.L.A., 205 N.J. 150, 169 (2011)

(quoting Cesare v. Cesare, 154 N.J. 394, 411 (1998)). Ordinarily, the trial

court's findings "are binding on appeal when supported by adequate, substantial,

credible evidence." Ibid. (quoting Cesare, 154 N.J. at 411-12). Such deference

"is especially appropriate when the evidence is largely testimonial and involves

questions of credibility." Ibid. (quoting Cesare, 154 N.J. at 412). "The trial

court's legal determinations, in contrast, are reviewed de novo." Sipko v. Koger,

Inc., 214 N.J. 364, 379 (2013).

      The SDA requires a landlord to return a tenant's security deposit along

with accrued interest "[w]ithin [thirty] days after the termination of the tenant's

lease . . . less any charges expended in accordance with the terms of [the] . . .


                                                                           A-2817-18T4
                                        5
lease. . . ." N.J.S.A. 46:8-21.1. "Any deductions the landlord makes must be

'itemized,' and notice must be forwarded to the tenant." Reilly v. Weiss, 406

N.J. Super. 71, 80 (App. Div. 2009) (quoting N.J.S.A. 46:8-21.1). "If the

landlord violates this section . . . the tenant may bring suit, and 'the court upon

finding for the tenant . . . shall award recovery of double the amount of said

moneys, together with full costs of any action and, in the court's discretion,

reasonable attorney's fees.'"    Ibid. (second alteration in original) (quoting

N.J.S.A. 46:8-21.1).

      A landlord may terminate a month-to-month tenancy "by the giving of

[one] month's notice to quit. . . ." N.J.S.A. 2A:18-56(b); see also Center Ave.

Realty, Inc. v. Smith, 264 N.J. Super. 344, 350 (App. Div. 1993).

      In this case, defendant terminated the lease on November 1, 2017, when

thirty-days' notice was provided to plaintiff. The trial judge properly determined

that recovery should be double the amount of the security deposit stated in the

lease, which had been wrongfully withheld, contrary to N.J.S.A. 46:8-21.1, and

not the amount defendant received at closing. The judge also found defendant

did not present any evidence that the prior owner was entitled to deduct any

monies from the security deposit amount. The record supports the judge's

finding.


                                                                           A-2817-18T4
                                        6
      We discern no reason to interfere with the trial judge's findings of fact or

conclusions of law.

      Affirmed.




                                                                          A-2817-18T4
                                        7